Citation Nr: 0534185	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  05-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a compensable disability rating for post-
traumatic stress disorder for the purpose of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1939 to September 
1945.  He died on August [redacted], 2001; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board notes that the issue of entitlement to death 
pension benefits has also been developed for consideration by 
the Board but has been rendered moot as a result of the 
Board's disposition of the claim for service connection for 
cause of the veteran's death.

The appellant's daughter presented personal testimony at a VA 
Central Office hearing chaired by the undersigned Veterans 
Law Judge in November 2005.  A transcript of the hearing is 
associated with the veteran's claims folders.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2005.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The Board notes that there are two signed power of attorney 
documents of record, dated within months of each other.  The 
earliest document grants the appellant's daughter the right 
to act on the appellant's behalf with respect to her VA 
claims, and the more recent document grants such power to the 
Disabled American Veterans.  The Board accepts the more 
recent document.  The Board notes that DAV represented the 
appellant at the November 2005 hearing.  


FINDINGS OF FACT

1.  The veteran died in August 2001 due to the effects of 
adenocarcinoma of the colon.

2.  At the time of the veteran's death, service connection 
was in effect for a psychiatric disorder; the disability was 
evaluated as noncompensable.

3.  The veteran's service-connected psychiatric disorder 
materially contributed to cause the veteran's death.

4.  The appellant filed her claim seeking entitlement to 
accrued benefits more than one year after the veteran's 
death.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is established.  38 U.S.C.A. §§ 5107(b), 1310 
(West 2002 & Supp. 2005); 38 C.F.R. §  3.312 (2005).

2.  Entitlement to a compensable disability rating for post-
traumatic stress disorder for the purpose of accrued benefits 
is not established.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death and a compensable disability rating for 
post-traumatic stress disorder for the purpose of accrued 
benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the appellant's claim for service 
connection for the cause of the veteran's death.  Therefore, 
no further development of this claim is required.

With respect to the accrued benefits claim, the Board notes 
that in Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case with respect to the issue of entitlement to 
accrued benefits.  As explained below, there is no dispute as 
to the facts on this issue.  The claim is being denied 
because it lacks legal merit.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.202, 20.302 (West 2002).  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that this claim is not subject to the provisions of the VCAA.  

Service Connection

The appellant is seeking service connection for the cause of 
the veteran's death.  In essence, she contends that the 
veteran's service-connected psychiatric disorder materially 
contributed to cause the veteran's death by making him 
resistant to treatment for his adenocarcinoma of the colon, 
the immediate cause of death.



Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's death certificate indicates that he died from 
metastatic adenocarcinoma due to adenocarcinoma of the colon.  
There is no medical evidence suggesting that this disorder 
was present in service or until many years thereafter, or 
suggesting that it was etiologically related to service or a 
service-connected disability.

The basis for the appellant's claim is that the veteran's 
service-connected psychiatric disorder was a contributory 
cause of death, in that it caused the veteran to ignore signs 
that the adenocarcinoma of the colon was developing, to 
resist treatment for the disorder once it was diagnosed and 
to withhold information about his symptoms from his 
physicians.  

The medical evidence with respect to whether the veteran's 
PTSD materially contributed to cause the veteran's death 
consists of two medical opinions.  

In a letter dated in June 2005, the veteran's private 
physician J.N.G., M.D. attested to his personal knowledge of 
the veteran's surgery and treatment for colon cancer.  J.N.G. 
stated that, at all points in his medical care, the veteran 
was very agitated and anxious.  At times there was frank 
denial and neglect on his part as to therapies suggested, and 
he stated his opinion that this was a result of his post-
traumatic stress syndrome.  

In June 2005, the veteran's private physician, R.B.K, M.D. 
submitted a letter stating that the veteran suffered from 
post-traumatic stress disorder, anxiety neurosis and was 
prone to emotional outbursts during his office visits.  His 
impaired mental status was at least partly to blame in his 
self-neglect in obtaining care for his colon cancer. 

The veteran's son, R.E.D., M.D. submitted a letter dated 
November 1, 2005.  He stated that, due to his anxiety 
disorder, the veteran would delay or avoid seeking medical 
treatment, and ignored the early warning signs of colon 
cancer.  After surgery, he was not interested in follow-up 
treatment and he ignored medical advice with respect to 
treatment. 

The veteran's brother-in-law, P.R.S., M.D., submitted a 
letter in November 2005 stating that the veteran assured him 
after his surgery that he was cured and he denied that he 
needed any chemotherapy.  P.R.S. believed that this fit a 
pattern of denial noted in the veteran, and attributable to 
post-traumatic stress disorder.

The Board can identify no competent medical opinion of record 
that refutes the opinions of R.B.K. and J.N.G.  While the 
Board notes that none of the opinions relating the veteran's 
death to his PTSD is particularly well explained, and 
although there is at least an element of self-interest 
involved with the opinions of the physicians who are related 
to the veteran, the Board finds that the uniformly positive 
medical nexus opinions counter the lack of any reference to a 
psychiatric disorder on the death certificate, and bring the 
evidence for and against the claim into approximate balance.  
In such cases, the benefit of the doubt is to be afforded the 
claimant.  Accordingly, service connection is in order for 
the cause of the veteran's death.  

Accrued Benefits

Legal Criteria

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2005).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  
The Board notes that the one-year time limit for filing 
claims is retained in the current version of the statute.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2005).  

A claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.152, 3.1000(c) (2005).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  

Analysis

The veteran died in August 2001.  The RO received the 
appellant's claim seeking service connection for the cause of 
the veteran's death in July 2003, more than one year after 
the veteran died.  Although this claim did not refer to 
accrued benefits, it is deemed as a request for such.  
38 C.F.R. § 3.152, 3.1000(c) (2005).  

The appellant does not contend that she filed a claim any 
earlier than July 2003.  At the November 2005 hearing, the 
appellant's daughter testified on the appellant's behalf that 
the claim was not filed within a year of the veteran's death.  
Accordingly, under 38 U.S.C.A. § 5121(c) and 38 C.F.R. 
§ 3.1000(c), there is no legal basis to award accrued 
benefits.  

To some extent, the appellant appears to be raising an 
argument couched in equity, in that she is contending that 
she was unaware of the one-year deadline for filing accrued 
benefits claims.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim of entitlement to accrued benefits is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


